           Case 3:19-cv-01807-MWB Document 20 Filed 03/23/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    DAVID K. WARNER,                            No. 3:19-CV-01807

                  Plaintiff,                    (Judge Brann)

          v.                                    (Magistrate Judge Cohn)

    ANDREW SAUL,
    Commissioner of Social Security,

                  Defendant.

                                       ORDER

                                  MARCH 23, 2021

         David K. Warner filed this action seeking review of a decision by the

Commissioner of Social Security (“Commissioner”) denying Warner’s claim for

social security disability benefits and supplemental security income benefits.1 In

February 2021, Magistrate Judge Gerald B. Cohn issued a Report and

Recommendation recommending that this Court affirm the Commissioner’s decision

and close this case.2

         Warner filed timely objections to the Report and Recommendation.3 In his

objections, Warner contends that: (1) Magistrate Judge Cohn erred in concluding

that the administrative law judge (“ALJ”) properly weighed the evidence and




1
      Doc. 1.
2
      Doc. 17.
3
      Doc. 18.
         Case 3:19-cv-01807-MWB Document 20 Filed 03/23/21 Page 2 of 3




properly afforded little weight to the opinion of the consultative examiner; (2) the

ALJ erred by noting that Warner had not taken his medication for approximately two

months, but failed to explore why Warner may have been non-complaint with his

medication; and (3) the ALJ failed to consider Warner’s activities of daily living.4

“If a party objects timely to a magistrate judge’s report and recommendation, the

district court must ‘make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.’”5

Regardless of whether timely objections are made, district courts may accept, reject,

or modify—in whole or in part—the magistrate judge’s findings or

recommendations.6

       Upon de novo review of the record, the Court finds no error in Magistrate

Judge Cohn’s conclusion that the Commissioner’s decision is supported by

substantial evidence. Although Warner disputes some of Magistrate Judge Cohn’s

observations and conclusions, Magistrate Judge Cohn correctly determined that, as

a whole, the ALJ’s decision is supported by substantial evidence.7 Consequently, IT

IS HEREBY ORDERED that:


4
    Id.
5
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
6
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
7
    As to Warner’s assertion that the ALJ did not fully explore why Warner may not have been
    compliant with his medication regimen, the ALJ did not cite Warner’s brief period without
    medication for the proposition that Warner was not compliant with his medications. See Doc.
    13-2 at 22. Moreover, although Warner asserts that “the ALJ’s decision contains no discussion
                                               2
     Case 3:19-cv-01807-MWB Document 20 Filed 03/23/21 Page 3 of 3




   1.      Magistrate Judge Gerald B. Cohn’s Report and Recommendation (Doc.

           17) is ADOPTED;

   2.      The Commissioner’s decision is AFFIRMED;

   3.      Final Judgment is entered in favor of Defendant and against Warner

           pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405(g);

           and

   4.      The Clerk of Court is direct to CLOSE this case.



                                                 BY THE COURT:


                                                 s/ Matthew W. Brann
                                                 Matthew W. Brann
                                                 United States District Judge




about Warner’s activities of daily living,” Doc. 18 at 4, the ALJ’s opinion discussed Warner’s
self-reported activities of daily living—as well as the activities and limitations proffered by
Warner’s friend—throughout the opinion. See Doc. 13-2 at 19-20, 22-24.
                                             3
